If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


DEPARTMENT OF ENVIRONMENT, GREAT                                   UNPUBLISHED
LAKES, AND ENERGY,                                                 October 22, 2020

               Plaintiff-Appellee,

v                                                                  Nos. 344427; 349094
                                                                   Eaton Circuit Court
BROOKSIDE CROSSING, LLC,                                           LC No. 2016-000624-CE

               Defendant-Appellant.


Before: STEPHENS, P.J., and SAWYER and BECKERING, JJ.

PER CURIAM.

        In Docket No. 344427, defendant, Brookside Crossing, LLC, appeals as of right an order
assessing fines in connection with Brookside’s violations of Part 31 (Water Resources Protection),
MCL 324.3101 et seq., and Part 91 (Soil Erosion, Conservation, and Sedimentation Control), MCL
324.9101 et seq., of the Natural Resources and Environmental Protection Act (NREPA), MCL
324.101 et seq. In Docket No. 349094, Brookside appeals by leave granted an order granting a
motion by plaintiff, Department of Environment, Great Lakes, and Energy (EGLE),1 to enforce a
settlement agreement. The parties had entered into the settlement agreement (SA) to resolve
EGLE’s requests for injunctive relief. We affirm.

                                        I. OVERVIEW

        In 2008, Brookside began a construction project adjacent to Carrier Creek in Eaton County.
The project continued in various forms for many years, and EGLE alleged that Brookside, from
2012 to 2015, violated the NREPA in several respects, although only Part 31 and Part 91 violations
are directly at issue in these appeals. One aspect of the alleged Part 31 violations involved the
discharge of sediment-laden water into wetlands, see MCL 324.3109, and for this reason the


1
  EGLE was formerly known as the Department of Environmental Quality. For consistency, we
refer to the party only as EGLE in this opinion.



                                               -1-
location of the wetlands/uplands boundary on the site was important. On cross-motions for
summary disposition, the trial court ruled that the delineation performed at Brookside’s request by
Maynard Beery in 2006—the so-called Beery Delineation (BD)—established this boundary.
However, the court allowed a bench trial with regard to whether Brookside, before the pertinent
timeframe (i.e., before 2012), had converted some land to the west of this boundary to uplands.2
Brookside takes issue with the trial court’s acceptance of the BD in ruling on the cross-motions
for summary disposition and with its findings after this initial phase of the bench trial.

        In the second phase of the bench trial, the trial court assessed whether and when Brookside
did discharge sediment-laden water into the now-definitively-delineated wetlands3 and it also
assessed the alleged violations of Part 91. There were two varieties of alleged part 91 violations—
allegations that Brookside allowed sediment to leave the site and allegations that Brookside did
not maintain effective soil erosion and sedimentation control (SESC) measures on the site. See
MCL 324.9116. Brookside takes issue only with the latter category of allegations, arguing that
the applicable statute and rules are void for vagueness.4 Brookside also takes issue with the fines
imposed for its failure to obtain an individual National Pollutant Discharge Elimination System
(NPDES) permit for discharging stormwater into wetlands. See MCL 324.3112. Although
Brookside originally had a so-called permit-by-rule for this discharge of stormwater, EGLE
decided to require a different, individual permit in 2010, but Brookside failed to comply with
EGLE’s application requirements.5 Brookside contends that EGLE lacked promulgated rules in
connection with individual NPDES permits.

         In the midst of the proceedings, the parties reached a settlement with regard to EGLE’s
requests for injunctive relief. Brookside agreed to implement a stabilization plan on the site to
inhibit erosion and sedimentation. Brookside, to conduct its construction activities on the site,
needed to have an additional permit—an SESC permit from the Eaton County Drain Commissioner
(ECDC)—and the SA required that Brookside succeed in obtaining a valid SESC permit from the
ECDC. Brookside asserted that EGLE violated the SA by interfering with its attempt to get such
a permit.6 EGLE, by contrast, contended that Brookside violated the SA by unilaterally attempting
to alter the stabilization plan. Brookside challenges the trial court decision to grant EGLE’s motion
to enforce the SA.

                                   II. WETLANDS DELINEATION

      As noted, the issue of the wetlands boundary was important because it impacted whether
Brookside was violating Part 31 of the NREPA by discharging sediment into wetlands. See MCL


2
 The BD established wetlands to the west, toward Carrier Creek, and uplands to the east, toward
an uphill slope.
3
    The court imposed a total of $137,500 in fines for these particular violations.
4
 The court imposed a total of $73,500 in fines for the violations of the requirement for effective
SESC measures.
5
    The court imposed $12,500 in fines for the lack of an NPDES permit.
6
    Brookside had obtained earlier SESC permits, but they had expired.


                                                   -2-
324.3109. The court, in ruling on cross-motions for summary disposition, ruled that the boundary
established by the BD was valid. We conclude that this ruling was proper in light of the evidence
presented.

        This Court reviews de novo a trial court’s decision regarding a motion for summary
disposition. Spohn v Van Dyke Pub Schs, 296 Mich. App. 470, 479; 822 NW2d 239 (2012). EGLE
requested summary disposition under MCR 2.116(C)(10).

               A motion under MCR 2.116(C)(10) tests the factual sufficiency of the
       complaint. In evaluating a motion for summary disposition brought under this
       subsection, a trial court considers affidavits, pleadings, depositions, admissions,
       and other evidence submitted by the parties, MCR 2.116(G)(5), in the light most
       favorable to the party opposing the motion. Where the proffered evidence fails to
       establish a genuine issue regarding any material fact, the moving party is entitled
       to judgment as a matter of law. [Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d
       817 (1999).]

        Beery was a wetlands expert for Brookside. Importantly, the initial fill permit, issued on
June 16, 2008, stated that it would expire on June 16, 2013, and indicated that Brookside could do
construction activities with certain mitigation strategies related to wetlands. The permit
incorporated drawings based on the BD. It is undisputed that EGLE used to use a two-factor
approach for defining wetland that involved an analysis of vegetation and soils, and that it now
(since 2009) uses a three-factor approach adopted by the United States Army Corps of Engineers
(ACOE) that involves an analysis of vegetation, soils, and hydrology. A cornerstone of
Brookside’s argument on appeal is that Beery focused only on vegetation and soils and did not
focus on hydrology. In essence, Brookside is arguing that although the initial permit was issued
in connection with the BD, the BD is now “outdated.” The record demonstrates otherwise.

        Beery indicated that he looked at “[d]rainage patterns,” “[s]ediment deposits,” “[d]rift
lines,” and “[w]atermarks.” The ACOE manual states, “Indicators of wetland hydrology may
include, but are not necessarily limited to: drainage patterns, drift lines, sediment depositions,
watermarks, . . . visual observation of saturated soils, and visual observation of inundation.” Beery
averred that he also considered “soil moisture,” “ponding,” and “flooding.” As such, the evidence
showed that Beery did consider hydrology, and Thomas Kolhoff, an EGLE employee, agreed.
Brookside’s argument that no evidence showed that Beery looked at all three ACOE parameters
is without merit. Brookside contends that according to its later-retained expert, Edwin Martel,
Beery only looked to soils and vegetation. But Martel testified that he did not know whether Beery
used a standard that would meet “today’s standard” and could not affirm that Beery did not look
to hydrology.

        Brookside contends that the best way to determine hydrology is by digging test wells and
that only Martel did this, but the ACOE, as noted, lists various factors for determining hydrology.
More importantly, Martel admitted that his “well” information was limited. EGLE’s attorney
attempted to get clarification from Martel about whether “the information . . . gleaned from the
wells” was “limited to [2017]” or whether “you [can] tell from those wells what was going on in




                                                -3-
2012.”7 Martel answered, “I don’t have any knowledge of what those wells would have done in
those previous years except, after looking at the rain data, those were drier years.” The attorney
asked, “[Y]ou can’t provide any testimony as to what would have happened in those areas
hydrologically from the wells of 2015, 2014, 2013, 2012?” Martel replied in the negative. In
addition, Justin Smith, another EGLE employee, averred that he observed indicators of hydrology
at the site in 2012, 2103, and 2015. Also, while Martel asserted in a post-deposition affidavit that
the wetland elevation at the site was 828 feet and that the line of an orange construction fence8 was
east and uphill of the 828 feet, he admitted that hydrology was the key factor at issue in delineating
the wetlands and that he used his test wells to ascertain the hydrology and the 828-feet figure. But,
again, Martel admitted at his deposition that he could not say what his hydrology wells would have
shown in 2012 through 2015. A post-deposition affidavit may not be used to contradict earlier,
damaging testimony to attempt to create a question of fact. See Kaufman v Payton, PC v Nikkila,
200 Mich app 250, 256-257; 503 NW2d 728 (1993). Moreover, a letter from one of Brookside’s
attorneys to EGLE, dated September 15, 2015, was admitted into evidence at the summary-
disposition hearing. The letter stated, “All the previous work was done pursuant to validly issued
permits. Before work was started years ago, wetlands were delineated. The office of Eaton County
should have copies of any reports and maps you need in your archives.” A party is bound by
representative admissions of counsel. Id. at 257.

        All this evidence adequately showed that the BD was the valid wetlands boundary through
2015. Brookside contends that at the very least, it raised, through Martel, a genuine issue of
material fact regarding whether the BD line should apply. But, as noted, Martel specifically
admitted that he did not know what his hydrology wells would have shown in prior years. A review
of all the evidence introduced by both sides shows that EGLE demonstrated that the wetlands
boundary was at the BD line and that Brookside failed to raise a genuine issue of material fact with
regard to this showing.

        Brookside also contends that after phase 1 of the trial, the trial court should have found that
EGLE was estopped from arguing that the wetlands boundary was anywhere other than at the
orange fence. The court ruled after the first phase of the trial that the wetlands began at the BD
line or the toe of the slope,9 whichever was further west, and was not dependent on the orange
fence.

        This Court reviews for clear error a trial court’s findings of fact after a bench trial. Chelsea
Investment Group, LLC v Chelsea, 288 Mich. App. 239, 250; 792 NW2d 781 (2010). “A finding is
clearly erroneous if there is no evidentiary support for it or if this Court is left with a definite and




7
  Martel did not examine the site until 2017. The alleged violations, as noted, occurred in 2012
through 2015.
8
 The parties were debating the significance of this fence, with Brookside arguing that it marked a
wetlands boundary and with EGLE arguing that it was placed in the middle of wetlands.
9
  “ ‘Toe of slope’ means the point at which the side of an excavation intersects the lowest level of
the excavation.” Mich Admin Code, R 408.40927.


                                                  -4-
firm conviction that a mistake has been made.” Id. at 251. “The trial court’s findings are given
great deference because it is in a better position to examine the facts.” Id.

     As stated in Lakeside Oakland Dev, LC v H & J Beef Co, 249 Mich. App. 517, 527; 644
NW2d 765 (2002):

               Equitable estoppel is not an independent cause of action, but instead a
       doctrine that may assist a party by precluding the opposing party from asserting or
       denying the existence of a particular fact. Equitable estoppel may arise where (1)
       a party, by representations, admissions, or silence intentionally or negligently
       induces another party to believe facts, (2) the other party justifiably relies and acts
       on that belief, and (3) the other party is prejudiced if the first party is allowed to
       deny the existence of those facts. [Citations and quotation marks omitted.]

        Kolhoff testified during phase 1 of the trial that after Brookside was issued a permit based
on the BD, he made compliance inspections. He said that when he visited the site on July 9, 2008,
he found that areas of BD wetlands had been disturbed and graded. Brookside agreed to put in
fencing and restabilize the area as a wetlands area. Brookside installed a fence, but Kolhoff stated
that it was improperly located in the middle of the BD wetlands. Kolhoff testified that EGLE
decided that “because the activity was now stabilization and restoration of the site, . . . [Brookside]
didn’t need to move that barrier.” EGLE was concerned that relocating the fence would cause
additional disturbances to the land, was informed that no additional work would be performed in
the area, and “felt it would be not productive . . . to move it.” On September 25, 2008, and in May
2009, the fence was still in the middle of wetlands. Through 2009, EGLE determined that even
though some sediment had been deposited, it “wasn’t enough . . . to alter” the BD wetlands area
from wetlands to uplands. In fact, Brookside pulled back some material to cause ponding in the
area between construction activity and the orange fence, and the area was still wetlands.
Significantly, Kolhoff testified that he met with Dan Cuthbert, Brookside’s site manager, and with
Brookside’s attorney and specifically informed them that the orange fence was in the middle of
the wetlands. He informed them that the placement of wood chips along the fence line was an
unauthorized fill in a wetlands area.

        Given Kolhoff’s testimony—particularly his testimony that he informed Brookside about
the fence being in the wetlands—the trial court did not clearly err in concluding that EGLE was
not estopped from arguing that the orange fence did not represent the wetlands boundary.10




10
   We decline to review Brookside’s argument about the trial court’s failure to allow it to file a
responsive brief. The substantive argument is made in Brookside’s reply brief, but a party may
not raise a new issue by way of a reply brief. Kinder Morgan Mich, LLC v City of Jackson, 277
Mich. App. 159, 174; 744 NW2d 184 (2007). In addition, Brookside has not raised the issue of the
prohibition of a responsive brief in its otherwise very comprehensive statement of questions
presented for appeal. In Bouverette v Westinghouse Electric Corp, 245 Mich. App. 391, 404; 628
NW2d 86 (2001), this Court stated that issues not set forth in the statements of questions presented



                                                 -5-
                                  III. VAGUENESS—PART 91

       We review Brookside’s void-for-vagueness issue de novo. Dep’t of State Compliance &
Rules Div v Mich Ed Ass’n-NEA, 251 Mich. App. 110, 115-116; 650 NW2d 120 (2002).

       MCL 324.9116 states:

                A person who owns land on which an earth change has been made that may
       result in or contribute to soil erosion or sedimentation of the waters of the state shall
       implement and maintain soil erosion and sedimentation control measures that will
       effectively reduce soil erosion or sedimentation from the land on which the earth
       change has been made.

Brookside takes issue with being fined for soil erosion and claims that the statute does not define
“erosion.” But the Legislature did define the term “soil erosion.” “ ‘Soil erosion’ means the
wearing away of land by the action of wind, water, gravity, or a combination of wind, water, or
gravity.” MCL 324.9101(17).

       In addition, Mich Admin Code, R 323.1709, states:

              (1) A person shall design, construct, and complete an earth change in a
       manner that limits the exposed area of any disturbed land for the shortest possible
       period of time as determined by the county or local enforcing agency.

              (2) A person shall remove sediment caused by accelerated soil erosion from
       runoff water before it leaves the site of the earth change.

               (3) A person shall design a temporary or permanent control measure that
       is designed and constructed for the conveyance of water around, through, or from
       the earth change area to limit the water flow to a nonerosive velocity.

               (4) A person shall install temporary soil erosion and sedimentation control
       measures before or upon commencement of the earth change activity and shall
       maintain the measures on a daily basis. A person shall remove temporary soil
       erosion and sedimentation control measures after permanent soil erosion measures
       are in place and the area is stabilized. A person shall stabilize the area with
       permanent soil erosion control measures under approved standards and
       specifications as prescribed by R 323.1710.

               (5) A person shall complete permanent soil erosion control measures for all
       slopes, channels, ditches, or any disturbed land area within 5 calendar days after
       final grading or the final earth change has been completed. If it is not possible to
       permanently stabilize a disturbed area after an earth change has been completed or



for appeal need not be addressed. We also decline to review certain Eighth-Amendment arguments
raised by way of a reply brief. Kinder Morgan Mich, 277 Mich. App. at 174.


                                                 -6-
       if significant earth change activity ceases, then a person shall maintain temporary
       soil erosion and sedimentation control measures until permanent soil erosion
       control measures are in place and the area is stabilized. [Emphases added.]

       Mich Admin Code, R 323.1710, states:

             A person shall complete all temporary and permanent erosion and
       sedimentation control measures according to the approved plan or operating
       procedures.

               (1) A person shall install and maintain control measures in accordance with
       the standards and specifications of all of the following:

               (a) The product manufacturer.

               (b) The local conservation district.

               (c) The department.

               (d) The Michigan department of transportation.

               (e) The enforcing agency, if applicable and formally adopted.

              (2) If a conflict exists between the standards and specifications, then the
       enforcing agency or authorized public agency shall determine which specifications
       are appropriate for the project. [Emphasis added.]

        Reading this statutory and administrative-rule language in conjunction with vagueness
principles derived from caselaw leads to the conclusion that Brookside’s void-for-vagueness
challenge is without merit.

        First, as noted by EGLE, “[t]he degree of vagueness that the Constitution tolerates—as
well as the relative importance of fair notice and fair enforcement—depends in part on the nature
of the enactment. . . . The Court has . . . expressed greater tolerance of enactments with civil rather
than criminal penalties because the consequences of imprecision are qualitatively less severe.”11
Village of Hoffman Estates v Flipside, Hoffman Estates, Inc, 455 U.S. 489, 498-499; 102 S. Ct. 1168;
71 L. Ed. 2d 362 (1982), reh den 456 U.S. 950 (1982), abrogated on other grounds by Johnson v
United States, 576 U.S. 591; 135 S. Ct. 2551; 192 L. Ed. 3d 569 (2015).12

        Vagueness challenges are derived from due-process principles. US Const, Am XIV; Dep’t
of State Compliance, 251 Mich. App. at 116. “To determine whether a statute is void for vagueness,


11
  There is an exception for deportation matters. See, generally, Sessions v Dimaya, ___ US ___;
138 S. Ct. 1204; 200 L. Ed. 2d 549 (2018).
12
  Johnson, 576 U.S. at 602-603, disavowed the notion from Village of Hoffman Estates, 455 U.S. at
495, that a statute can be void for vagueness only if it is vague in all of its applications.


                                                 -7-
a court should examine the entire text of the statute and give the words of the statute their ordinary
meanings.” Id. “A statute may qualify as void for vagueness if (1) it is overbroad and impinges
on First Amendment freedoms, (2) it does not provide fair notice of the conduct it regulates, or (3)
it gives the trier of fact unstructured and unlimited discretion in determining whether the statute
has been violated.” Id. (citations and quotation marks omitted). “[A] statute must give a person
of ordinary intelligence a reasonable opportunity to know what is prohibited or required.” Id. at
117. It must be ensured “that individuals are not held responsible by the state for conduct that they
could not reasonably understand to be proscribed.” Id. at 116. Prohibited conduct does not,
however, need to be defined with “mathematical certainty.” Grievance Administrator v Fieger,
476 Mich. 231; 719 NW2d 123 (2006) (citation and quotation marks omitted).13

       “A vagueness challenge to a statute not based on First Amendment grounds must be
reviewed on the basis of the particular facts of the case at issue.” People v Lawhorn, 320 Mich
App 194, 199; 907 NW2d 832 (2017). “[A] defendant may not assert that a statute . . . reaches
innocent conduct if the defendant’s conduct clearly falls within the language of the statute.” Id.
A “defendant has standing to raise a vagueness challenge only if the statute is vague as applied to
his conduct.” Id. at 200 (citation and quotation marks omitted). “[E]ven if a statute may be
susceptible to impermissible interpretations, reversal is not required where the statute can be
narrowly construed so as to render it sufficiently definite to avoid vagueness and where the
defendant’s conduct falls within that prescribed by the properly construed statute.” Id. (citation
and quotation marks omitted).

         The problem with Brookside’s argument is that Brookside is ignoring the caselaw
indicating that a vagueness challenge such as the one it is raising must be viewed in light of the
facts at issue. Brookside contends that someone could be fined for failing to prevent the movement
of one grain of sand or for failing to prevent soil movement during significant rain events.
However, Susan Doty, an EGLE employee, again and again testified to severe violations and
repeatedly stated that the Part 91 violations she observed on Brookside’s site were some of the
worst she had ever seen, if not the very worst. Smith spoke about “several inches of material
[that] . . . had eroded into . . . the toe of slope.” Moreover, Rule 323.1710 states that “a person
shall complete all temporary and permanent erosion and sedimentation control measures according
to the approved plan or operating procedures.” (Emphasis added.) It is extremely significant that
Brookside had an SESC permit, based on an SESC plan that it had voluntarily submitted to the
ECDC, but did not operate its site in accordance with this plan. Julia Stiles, a then-employee with
the ECDC, affirmed this noncompliance for 2012. And the current ECDC testified that Brookside
had “come a long way[]” but was still “out of compliance.” He stated that a report from October
3, 2013, showed a lot of issues on the site and that Brookside was issued an ECDC violation notice
for July 10, 2015. In addition, Mich Admin Code, R 323.1709(4), indicates that SESC measures
are to be maintained on a daily basis. Brookside’s own expert witness, Cuthbert, admitted again
and again to the failure to maintain SESC measures. It is also pertinent that Cuthbert admitted that




13
  This is contrary to Brookside’s argument in its reply brief that “exact” amounts of disallowed
erosion or sedimentation must be defined by statute or rule.


                                                 -8-
SESC measures always need to be site-specific and that there are no “universal set of standards
which are applicable to every site for sedimentation control and/or storm water control.”

        While there might be a hypothetical case in which the statute and rules applicable to fines
issued in conjunction with SESC measures are too vague to pass constitutional muster, this is not
such a case. Brookside was well aware of the prohibited conduct and was not fined for arbitrary
decisions by the enforcing agencies.

                                IV. INDIVIDUAL NPDES PERMIT

      Brookside’s due-process challenge to the fines issued for the failure to have an individual
NPDES permit is a constitutional issue subject to review de novo. See People v McGhee, 258
Mich. App. 683, 699; 672 NW2d 191 (2003).

       The sole authority Brookside cites in support of its appellate argument about due process
is Dep’t of Natural Resources v Bayshore Assoc, Inc, 210 Mich. App. 71; 533 NW2d 593 (1995).
In that case, this Court concluded that the Department of Natural Resources had failed to
promulgate rules regarding the renewal of marina operating permits and that, therefore, denying
such a permit would be a denial of due process. Id. at 83-85. The present case is not comparable.

        MCL 324.3112(1) states that “[a] person shall not discharge any waste or waste effluent
into the waters of this state unless the person is in possession of a valid permit from” EGLE.14
“Waste” includes “[d]redged spoil” and “sand.” Mich Admin Code, R 323.2104(aa)(i) and (xiv).
“Wastewater” involves the discharge of liquid waste. Mich Admin Code, R 323.2104(bb). A
“state permit” is “a permit or equivalent document or requirements that are issued by the
department to a discharger who discharges wastewater on the ground or into groundwaters.” Mich
Admin Code, R 323.2104(s). A “national permit” is “an NPDES permit, or equivalent document
or requirements, issued by” EGLE for discharges into surface waters. Mich Admin Code, R
323.2103(p). The parties do not dispute that surface waters include wetlands. See Mich Admin
Code, R 323.1044(u)(vii). Mich Admin Code, R 323.2161(b), specifically indicates that a national
permit is to be sought for pertinent stormwater discharges from construction activity that disturbs
five acres or more. Mich Admin Code, R 323.2190(1), indicates that an automatic permit-by-rule
will exist if certain delineated conditions exist in connection with construction activity. For
example, for construction activity that is undertaken by a private entity and that involves more
than five acres, the permittee must file a notice of coverage that includes a valid SESC permit.
Mich Admin Code, R 323.2190(1)(a)(i). However, this permit-by-rule is not applicable if EGLE
“has required an individual national permit pursuant to the provisions of subrule (3) or (4) of this
rule[.]” Mich Admin Code, R 323.2190(1). Rule 323.2190 states, in part:

                 (3) The department may require that discharges from a construction activity
          be authorized by an individual national permit if it has been determined by the
          department that unlawful pollution cannot be adequately guarded against, and there



14
     An amendment of this statute in 2018 did not affect the language at issue. 2018 PA 667.



                                                 -9-
          is or may be water quality degradation that will violate the commission act[15] unless
          requirements in addition to those in the soil erosion and sedimentation control
          permit are imposed. A determination by the department for an individual national
          permit or other additional control constitutes grounds for revocation of the
          authorization to discharge pursuant to the provisions of this rule.

                  (4) The department may require that discharges from a construction activity
          be authorized by an individual national permit if it has been determined by the
          department that the responsible part 91 permitting entity or authorized public
          agency is not carrying out a program that is adequate to ensure that the requirements
          of part 91 of the act are complied with.

Clearly, EGLE has the authority to request an individual NPDES permit.

        In addition, there are rules in place regarding the application for such a permit. Mich
Admin Code, R 323.2108(1), indicates that an application for a wastewater discharge permit “shall
be completed in accordance with and subject to guidelines in 40 C.F.R. §122.21 (2005),” which
deals with requirements for NPDES permit applications. An individual NPDES permit falls under
the broad umbrella of a wastewater-discharge permit. In addition, Mich Admin Code, R
323.2189(2)(d), adopts 40 CFR 122.26 (2000). 40 CFR 122.26 (2000) includes a description of
needed information for permitting, in general, for construction projects. See 40 CFR
122.26(c)(1)(ii) (2000), 40 CFR 122.26(b)(14)(x) (2000), and 40 CFR 122.26(b)(15) (2000). Also,
and significantly, 40 CFR 122.26(c)(1) (2000) speaks specifically about individual permits
needing to conform to 40 CFR 122.21. Brookside is mistaken in arguing that no rules were in
place regarding the application for an individual permit. Brookside contends that at trial, Doty
could not identify the applicable rules, but Doty is not a lawyer. The present case is simply not
analogous to the Bayshore case because applicable rules existed.

       EGLE informed Brookside of the information needed for its application. Brookside
appears to be arguing that EGLE acted arbitrarily in requesting certain specific information in
connection with the application for an individual permit. We note, however, that a “general
permit” is “a national permit issued authorizing a category of similar discharges.” Mich Admin
Code, R 323.2103(a). By contrast, MCL 324.3118, dealing with fees for stormwater discharge
permits, states that an “individual permit” is a “site-specific permit.” MCL 324.3118(13)(g). In
addition, Mich Admin Code, R 323.2112, states:

                  (1) The department, at its discretion or upon request of the regional
          administrator, may request of an applicant any additional information deemed
          necessary to complete or correct deficiencies in the application before processing
          the application or issuing or denying the issuance of a permit. A national permit or
          state permit shall not be issued by the department until an application is complete
          or any further information requested by the department is supplied.




15
     This is evidently a reference to the predecessor of the NREPA.


                                                  -10-
               (2) The department shall take proper enforcement action as prescribed by
       part 31 of the act against any person who fails to file a complete application, if
       deficiencies are not corrected or incomplete information is not supplied within 60
       days to the department following its request by the applicant. [Emphases added.]

In light of the site-specific nature of an individual permit and in light of Rule 323.2112, EGLE
was within its rights to request additional information from Brookside. Brookside seems to be
implying that EGLE must have a rule designating exactly what information must be supplied in
applications for individual permits, but this makes no practical sense in light of the site-specific
nature of individual permits.

        As for the second part of Brookside’s argument—that there were no rules for governing
when an individual permit would be issued or denied—this issue is not ripe for appellate review.
EGLE never decided whether to issue the individual permit because Brookside failed to supply the
requested information. The ripeness doctrine prevents review of a hypothetical claim before an
actual injury occurs. People v Robar, 321 Mich. App. 106, 128; 910 NW2d 328 (2017). This Court
would only be able to guess whether EGLE, had it received the requested information from
Brookside, would have denied the individual permit and on what basis.16

                   V. ENFORCEMENT OF SETTLEMENT AGREEMENT

         Brookside contends that EGLE’s motion to enforce the SA was being adjudicated as a
motion for summary disposition and that the court improperly failed to view the evidence in the
light most favorable to Brookside and improperly failed to set the matter for a full evidentiary
hearing. The entire premise of Brookside’s argument is faulty, however, because EGLE’s motion
was not a motion for summary disposition. The motion filed by EGLE on which the trial court
was ruling was a motion to enforce the SA. In approving the settlement agreement, the court had
stated, in part:

               3. The [c]ourt retains jurisdiction to enforce the Settlement Agreement; any
       request for enforcement . . . may be brought by post-judgment motion, properly
       filed, briefed and noticed in accordance with MCR 2.116, as if Motions for
       Summary Disposition[.]

And at the motion hearing regarding enforcement of the SA, the court stated:

               This is the date and time set for the plaintiff’s motion to enforce the
       settlement agreement. Now, I should note that there have been other pleadings
       filed. The pleadings that have been filed are not in compliance with the [c]ourt’s
       order. However, the—I do have and am considering the response by Brookside on
       how to—the response to the motion to enforce. There was [sic] other motions that
       have been filed, and there have been, I think, even responses.



16
  We note, at any rate, that Rule 323.2190 provides guidance regarding the ends to be achieved
with the individual permit.


                                               -11-
               I was very clear in my terms of how motions were to be treated. The [c]ourt
       has the discretion to do that. And the reason I exercise my discretion in this case is
       because this is a complicated, factual subject matter. It is also a subject matter
       that’s not dealt with on a routine basis. So, in order for the Court to be fully
       prepared, I impose the time limits pursuant to MCR 2.116, which are the time limits
       for the motion [sic] for summary disposition. That . . . was in my order of . . .
       December 1st, where the [c]ourt specifically said that any motions to . . . enforce
       the agreement needed to comply with the time restrictions for the motion [sic] for
       summary disposition.

        It is clear from the record that the court was imposing the time limits applicable to motions
for summary disposition, not ordering that motions to enforce the SA would be adjudicated as
motions for summary disposition. And indeed, the parties did not file briefs styled as motions for
summary disposition. Brookside points out that the court, at one point during the motion hearing,
referred to a genuine issue of fact. The court stated, “If you felt [certain] affidavits were false, you
should have gotten a competing affidavit, and then we would have a genuine issue of fact.” This
bare statement by the court did not somehow transform EGLE’s motion to enforce the SA into a
motion for summary disposition. Neither the court’s ultimate oral ruling nor its written order
referred to the standards for a summary-disposition motion. It is evident from the transcript as a
whole that the hearing on May 3, 2019, was the very evidentiary hearing that Brookside now claims
was required and that the trial court was ruling whether to grant EGLE’s motion to enforce the SA
on the basis of the evidence presented.

        The upshot is that Brookside’s primary argument on appeal is inapposite. The court’s
decision, at any rate, was adequately supported by the evidence. A trial court’s decision to enforce
a settlement agreement is reviewed for an abuse of discretion, see Groulx v Carlson, 176 Mich
App 484, 493; 440 NW2d 644 (1989), and a trial court’s factual findings are reviewed for clear
error, King v Michigan, 488 Mich. 208, 213; 793 NW2d 673 (2010). The court’s decision to grant
EGLE’s motion was not an abuse of discretion and its factual findings were not clearly erroneous.

        Brookside argues that EGLE’s motion should not have been granted because EGLE
interfered with SESC permitting and breached the SA when Doty responded to a request by Jessica
Larkin, an ECDC employee, for assistance by raising some issues with regard to Part 91
compliance. The trial court disagreed that this constituted a breach of the SA and found the
argument “totally without merit.”

       The SA provided, in part:

               4. The parties desire to resolve [EGLE’s] remaining claims for injunctive
       relief, and hereby agree that the terms of this Agreement are appropriate and
       adequately address the environmental concerns at the Site requiring injunctive
       relief.

                                               * * *

              6. Brookside agrees to commence implementation of the 2017 Stabilization
       Plan designed by its engineers, Wolverine Engineers and Surveyors, Inc., not later


                                                 -12-
       than thirty (30) days after the issuance of the Required Permits referenced in
       paragraph 7, below. . . . [EGLE] agrees to the 2017 Stabilization Plan, and agrees
       to take no action to hinder, delay or prevent Brookside from completing the 2017
       Stabilization Plan. . . . In consideration of the agreement to implement the 2017
       Stabilization Plan and to resolve the injunctive issues in this litigation, [EGLE]
       agrees to conduct inspections of the ongoing 2017 Stabilization Plan work not more
       than twice per month, and shall provide at least 24 hours email notice . . . .

               7. This Agreement is contingent upon the issuance of necessary Part 91
       SESC permits that must be approved by the [ECDC] . . . . Brookside will within
       twenty (20) days of the effective date of this Agreement submit a good faith
       application, meeting legal requirements for such SESC permits to the ECDC . . . .
       [EGLE] . . . agrees to take no action to persuade or cause that any other parties
       require Brookside to obtain additional permits . . . .

               8. Brookside agrees to permanently stabilize the Site within one (1) year of
       the issuance of all of the Required Permits. . . .

               9. Once Brookside properly completes all items required by the 2017
       Stabilization Plan, it will be entitled to have [EGLE] “close out” the Site. . . .

               10. Brookside will refrain from the deposition of any additional material
       that would elevate the identified final grade, except as provided in the 2017
       Stabilization Plan, or non-material changes as reasonably approved by the ECDC.
       [EGLE] agrees it will not unduly attempt to influence or interfere with the ECDC’s
       issuance and/or administration of the Part 91 SESC permit referenced in this
       Agreement. The parties expressly acknowledge that, by law, [EGLE] oversees the
       ECDC as a county enforcement agency under Part 91 of the NREPA. As such, the
       parties acknowledge that the agencies communicate with one another as a practical
       matter of course of this regulatory oversight.

                                             * * *

              18. This Agreement in no way waives Brookside’s responsibility to comply
       with any other state or local laws and regulatory requirements associated with its
       construction activities at the Site, other than those which are the subject of this
       Agreement or were the subject of the lawsuit by [EGLE] . . . . [Emphases added.]

        The SA expressly contemplated that the application for an SESC permit needed to meet all
legal requirements for such a permit. Importantly, Brookside itself admits that even though it
submitted the stabilization plan derived from the SA to the ECDC in January 2018, the ECDC,
before any contact with Doty, required changes to the plan. Indeed, Larkin averred that the SESC
plan submitted with the January 8, 2018 application was deficient because it mislabeled certain
drains as county drains and because the ECDC was requiring more mulch blankets. Brookside did
not and does not take issue with this initial denial of the application. The importance of this
sequence of events is that Brookside itself acknowledges that the ECDC could exercise its
authority to determine whether the plan submitted with the permit application was sufficient under


                                              -13-
applicable laws—and it found it insufficient before any feedback from Doty. The ECDC was not
bound to accept the stabilization plan from the SA and automatically issue an SESC permit after
viewing the plan.17

        Larkin averred that in May 2018, the ECDC again found deficiencies and only then asked
for feedback from EGLE. As noted, the SA stated that EGLE “will not unduly attempt to influence
or interfere with the ECDC’s issuance and/or administration of the Part 91 SESC permit referenced
in this Agreement.” But it immediately went on to state, “The parties expressly acknowledge that,
by law, [EGLE] oversees the ECDC as a county enforcement agency under Part 91 of the NREPA.
As such, the parties acknowledge that the agencies communicate with one another as a practical
matter of course of this regulatory oversight.” That Doty gave opinions about Part 91 compliance
in response to a direct request for regulatory oversight from the ECDC does not clearly evidence
an attempt to unduly interfere with the issuance of a permit, when viewed in light of Larkin’s and
another ECDC employee’s express indications that the subsequent denial of the permit was based
on noncompliance with applicable law, and in light of the SA’s requirement that Part 91
compliance was necessary. In the review sheet she issued to Larkin, Doty used a one-page,
standard form addressing Part 91 and the relevant requirements set forth in Mich Admin Code, R
323.1703; she used matter-of-fact language about possible areas of noncompliance; many of her
comments were actually questions, or were related to merely needing more written explanations
on the plan; and she did not give any indication that she wished for the ECDC to deny the SESC
permit.18 In addition, it is not disputed that Brookside thereafter attempted to implement various
changes on the site that were materially not in conformance with the SA, such as the addition of
sediment ponds. Given all these circumstances, the court did not abuse its discretion or commit
clear error19 by finding that EGLE did not breach the SA and by ordering that the SA be enforced.
EGLE agreed to settle the claims for injunctive relief and agreed to a stabilization plan that it found
acceptable, but it also could not ignore its obligation to exercise some amount of Part 91 regulatory
oversight as requested by the ECDC. Instead of simply implementing the changes requested by
the ECDC20 in order to obtain a valid permit in connection with the agreed-upon stabilization plan,
Brookside ended up attempting to alter, unilaterally, material aspects of the stabilization plan.

       Brookside places considerable emphasis on two e-mails, one from the ECDC attorney and
one from Larkin, and argues that the trial court erroneously failed to take them into consideration.
However, all Larkin said in her e-mail was that she was attaching the review sheet from Doty—


17
  And contrary to Brookside’s implication, that the court referred to the SA as conforming with
applicable law does not mean that Part 91 was fully complied with by virtue of the stabilization
plan. Once again, the SA itself contemplated that the ECDC might have additional legal
requirements.
18
  The later denial letter—which was issued after an independent review by an outside contractor—
included issues beyond those identified by Doty.
19
  The standards of review must be kept in mind. In other words, the court’s conclusions are
accorded a certain amount of deference.
 As noted by EGLE, the requested changes did not require a change in the scope of Brookside’s
20

work.


                                                 -14-
and the trial court considered this review sheet and found that it was an example of EGLE’s
allowed oversight powers as contemplated by the SA. Larkin’s e-mail adds nothing to the existing
evidence. The ECDC attorney stated in her e-mail: “It is my understanding that the plans were
never approved by the Drain Commission. The person at [EGLE] that has raised issues with the
plan is Susan Doty. I am asking that Jessica Larkin forward to you her comment sheet.” Once
again, the trial court was well aware that Doty had submitted a comment sheet to Larkin. It is
unclear why Brookside is placing so much importance on these e-mails when they simply do not
add anything to the evidence presented. The court concluded that Doty, in the course of regulatory
oversight, made some comments in response to Larkin’s request, that the permit was denied
because of Brookside’s failure to comply with applicable law, and that Doty did not act in bad
faith or breach the SA. The court acted within its discretion in reaching this conclusion, and its
factual findings were not clearly erroneous in light of the record.

        Brookside contends that the court should not have granted EGLE’s motion because EGLE
had unclean hands. The doctrine of unclean hands indicates that equity will not be granted to “one
tainted with inequitableness or bad faith relative to the matter in which he seeks relief[.]”
McFerren v B & B Investment Group, 253 Mich. App. 517, 522; 655 NW2d 779 (2002) (quotation
marks and citations omitted). Although a court’s factual findings are reviewed for clear error,
matters of equity are reviewed de novo. See McDonald v Farm Bureau Ins Co, 480 Mich. 191,
197; 747 NW2d 811 (2008).

        Brookside contends that Doty interfered with the ECDC permitting process and that even
if the breach of contract by Doty were to be deemed minor, it nevertheless amounted to unclean
hands on the part of EGLE. However, the trial court found that the claim of breach was “totally
without merit,” and as discussed, the court did not err by making this finding. In addition, even
assuming, arguendo, that EGLE breached the SA, it is simply not in dispute that Brookside
breached the SA first by missing, by approximately 18 days, the deadline in the SA for submitting
an SESC permit application. As stated in Attorney General v PowerPick Club, 287 Mich. App. 13,
53; 783 NW2d 515 (2010), “[a] defendant with unclean hands may not defend on the ground that
the plaintiff has unclean hands as well.” Brookside, as noted, concedes that even minor breaches
are enough to dirty a litigant’s hands.21 In light of PowerPick Club, the trial court properly rejected
Brookside’s unclean-hands argument.

       We affirm in both appeals.



                                                               /s/ Cynthia Diane Stephens
                                                               /s/ David H. Sawyer
                                                               /s/ Jane M. Beckering



21
  Moreover, it is not apparent that this breach was minor, given Brookside’s continual and ongoing
Part 91 violations. As noted by the trial court, it was another sign of Brookside’s continual evasion
of its obligations.



                                                 -15-